Citation Nr: 1007788	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a fracture of the left olecranon.  

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

4.  Entitlement to an initial disability rating greater than 
10 percent for bilateral tinnitus.  

5.  Entitlement to a higher combined evaluation for service-
connected disabilities.  

6.  Entitlement to an effective date prior to April 5, 2005, 
for the award of a 20 percent rating for residuals of a 
fracture of the left olecranon.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Veteran initially 
requested within his March 2007 VA Form 9 a personal hearing 
before a Veterans Law Judge; however, he withdrew this 
hearing request in December 2008.  

The March 2007 statement of the case characterized the 
effective date claims as involving all service-connected 
disabilities.  However, from the Veteran's communications, it 
is clear that his effective date claim only involves the 
evaluations relating to his left arm.  The July 2008 
supplemental statement of the case reframed the issue as 
involving only the left olecranon fracture, and this 
characterization is continued in the instant decision.  

These issues were initially presented to the Board in 
February 2009, at which time they were remanded for 
additional development.  They have now been returned to the 
Board.  There has been compliance with the remand orders of 
the Board, and the Board may now proceed with final appellate 
review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for PTSD, and 
for a higher combined rating for service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the left 
olecranon include pain, tenderness, and weakness, with 
flexion to at least 90 degrees and extension to at least 10 
degrees.  

2.  The probative VA examinations in September 2006 and 
August 2007  demonstrate that the Veteran has Level VII 
hearing in the right ear and Level I hearing in the left ear 
and Level IV hearing in the right ear and Level II hearing in 
the left ear, respectively.

3.  Throughout the rating period on appeal, the Veteran has 
been assigned the maximum available 10 percent evaluation for 
his service-connected tinnitus.  

4.  The Veteran's claim for an increased rating for his 
service-connected residuals of a fracture of the left 
olecranon was received on April 5, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the left olecranon 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5205-13 (2009).  

2.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.85, 4.86 (2009).  

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.87,  Diagnostic Code 6260 (2009).  

4.  The criteria for an effective date prior to April 5, 
2005, for the award of a 20 percent rating for residuals of a 
fracture of the left olecranon have not been met.  
38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In April 2005, June 2006, April 2007, July 2007, and July 
2009 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the July 2006 letter provided him with 
the general criteria for the assignment of an effective date 
and initial rating.  Id.  Also, the Board notes that, in the 
present case, initial notice was issued prior to the November 
2005 and October 2006 adverse determinations on appeal; thus, 
no timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The issues of a higher initial rating for hearing loss and 
tinnitus in this case are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
June 2006), another VCAA notice is not required. VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.   
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records, and Social Security Administration records.  
He has also been afforded VA medical examinations on several 
occasions, most recently in January 2008.  The Board notes 
that the VA examination reports of record contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disabilities on appeal to provide probative medical evidence 
adequate for rating purposes.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board 
is not aware, and the Veteran has not suggested the existence 
of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  Increased rating - Fracture of the Left Olecranon

The Veteran seeks a disability rating in excess of 20 percent 
for his residuals of a fracture of the left olecranon.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [21 Vet. App. 505 
(2007)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The Veteran's residuals of a left olecranon fracture are 
currently rated as 20 percent disabling under Diagnostic Code 
5206, for limitation of motion of the forearm.  Because the 
Veteran is right-handed, the ratings for the minor (non-
dominant) upper extremity are applicable.  Diagnostic Code 
5206 provides a 20 percent rating for limitation of flexion 
of the forearm up to 70 degrees, a 30 percent rating for 
limitation to 55 degrees, and a 40 percent rating for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2009).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On receipt of the Veteran's claim, he was afforded an October 
2005 VA orthopedic examination.  He stated he originally 
injured his left upper extremity during military service, 
when he fell several stories while on watch aboard a naval 
vessel.  Currently, he experienced pain of the left arm, as 
well as numbness and loss of grip strength of the left hand.  
He used over-the-counter medications for his pain, but denied 
any other regular treatment.  On physical examination, the 
Veteran's left elbow was abnormal in appearance, suggestive 
of bursitis with swelling.  Range of motion testing indicated 
flexion to 90 degrees, extension to 10 degrees, supination to 
70 degrees, and pronation to 68 degrees.  Pain was present at 
end of all ranges of motion.  The examiner acknowledged that 
such factors as pain, weakness, fatigability, incoordination, 
and pain on movement were present in the Veteran's left 
elbow, but he was unable to describe such factors in terms of 
additional limitation of motion.  An X-ray of the left elbow 
revealed a proximal ulnar fracture, status post-operative 
open reduction, with a surgical screw present in good 
position.  Post-operative healing appeared to be without 
complications.  Overall, the examiner found this disability 
resulted in mild occupational impairment.  

The Veteran underwent VA neurological examination in October 
2006, at which time his reflexes were 1+ at both the biceps 
and triceps of the left upper extremity.  

Next, the Veteran underwent VA medical examination in 
November 2006.  He continued to report pain, weakness, 
numbness, and cramping of the left upper extremity.  He 
claimed difficulty in holding objects in his left hand, with 
frequent dropping of objects.  He denied any treatment other 
than use of over-the-counter medications.  On physical 
examination, the Veteran exhibited tenderness and guarding of 
the left elbow.  Range of motion testing indicated flexion to 
100 degrees, extension to 30 degrees, supination to 80 
degrees, and pronation to 60 degrees.  Pain was present at 
the end of all ranges of motion.  The examiner acknowledged 
that such factors as pain, weakness, fatigability, 
incoordination, and pain on movement were present, but these 
did not result in any additional limitation of motion.  X-
rays of the Veteran's left elbow revealed a proximal ulnar 
injury, status post open reduction, without evidence of 
additional injury.  A surgical screw remained in the 
Veteran's elbow.  

The Veteran was next afforded VA orthopedic examination in 
July 2007.  He again reported pain, cramping, numbness, and 
weakness of the left upper extremity.  He denied any regular 
treatment, with the exception of over-the-counter 
medications.  On physical evaluation, the Veteran's left 
elbow was without edema, effusion, weakness, tenderness, 
subluxation, or guarding.  Range of motion testing indicated 
flexion to 120 degrees, extension to 30 degrees, supination 
to 85 degrees, and pronation to 85 degrees.  Pain was present 
at end of all ranges of motion.  The examiner acknowledged 
that such factors as pain, weakness, fatigability, 
incoordination, and pain on movement were present, but these 
did not result in any additional limitation of motion.  
Neurologically, motor function was 4/5 on the left as 
compared to 5/5 on the right.  Sensory function was within 
normal limits, and reflexes were 2+ at both the biceps and 
triceps.  An X-ray confirmed a surgical repair of a fracture 
of the left olecranon, with osseous union of the injury.  

Private and VA medical treatment records were also reviewed.  
The Veteran has consistently reported pain, numbness, and 
weakness of the left upper extremity.  He has stated his 
disability prevents him from lifting heavy objects with his 
left arm, but has reported no additional functional 
impairment or handicap as a result of this injury.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the Veteran's residuals of 
a left olecranon.  According to the October 2005, November 
2006, and July 2007 examination results, as well as the other 
evidence of record, the Veteran's flexion of the left forearm 
is not limited to less than 55 degrees, as would warrant a 30 
percent rating.  On VA examination, his flexion has been no 
worse than 90 degrees.  Additionally, evaluation of the 
Veteran's residuals of a fracture of the left olecranon under 
other diagnostic criteria would not result in an increased 
rating, as he does not exhibit ankylosis, limitation of 
extension, nonunion or impairment of the ulna or radius, or 
other impairment of the left upper extremity which would 
support such a rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5213 (2009).  

The Board has also considered whether an increased rating is 
warranted based on such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  See 
DeLuca, supra.   In making determinations with regard to the 
application of 38 C.F.R. §§ 4.40 and 4.45, the Board is bound 
by the holding in VAOGCPREC 9-98 (August 14, 1998), which 
held that these provisions must be considered in light of the 
relevant Diagnostic Code governing limitation of motion.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a [higher] rating under [applicable 
diagnostic codes]."  VAOPGCPREC 9-98 (August 14, 1998).   
While the VA examination reports all note such factors are 
present in the Veteran's left elbow, these reports do not 
indicate they result in additional limitation of motion.  
Finally, the Board has considered whether an increased or 
separate rating is warranted for neurological residuals of 
the Veteran's service-connected fracture; however, the 
medical evidence of record indicates his reflexes of the left 
upper extremity remain 1+/2+, with no significant deficits in 
strength or sensation.  The Board observes that, despite his 
left olecranon fracture, the Veteran has been able to work 
and perform other activities of daily living for many years, 
and has required no recurrent medical treatment, other than 
the use of over-the-counter medications for pain.  Overall, 
the Board finds the preponderance of the evidence to be 
against the claim for a disability rating in excess of 20 
percent for residuals of a fracture of the left olecranon.  
As the Veteran has displayed a similar level of disability at 
all times during the pendency of this appeal, a staged rating 
is not currently warranted.  See Hart, supra.  

In conclusion, the Board finds a disability rating in excess 
of 20 percent for the Veteran's residuals of a fracture of 
the left olecranon is not warranted.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased rating - Bilateral Hearing Loss

The Veteran seeks a compensable initial rating for his 
bilateral hearing loss.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009). 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness. Tables VI and VII as set forth in 38 
C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On audiological testing at the VA clinic in August 2006, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
40
60
75
LEFT
25
35
50
65

His average pure tone threshold was 50dBs in the right ear, 
and 44dBs in the left.  Speech audiometry revealed speech 
recognition ability described by the examiner as "very 
good" in the right ear and "excellent" in the left ear.  

A VA audiological examination for rating purposes was 
afforded the Veteran in September 2006.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
75
85
LEFT
35
40
50
55

His average pure tone threshold was 64dBs in the right ear, 
and 45dBs in the left.  Speech audiometry revealed speech 
recognition ability of 56 percent in the right ear and of 92 
percent in the left ear.  

On VA audiological examination for rating purposes in August 
2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
80
85
LEFT
30
35
50
75

His average pure tone threshold was 60dBs in the right ear, 
and 48dBs in the left.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 90 
percent in the left ear.  

Another audiological examination at the VA clinic was 
afforded the Veteran in January 2008.  Pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
70
70
LEFT
35
35
45
65

His average pure tone threshold was 48dBs in the right ear, 
and 45dBs in the left.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 75 
percent in the left ear.  However, the Board observes that 
this examination was for hearing aid evaluation, not a 
compensation examination, and the word list used to determine 
the Veteran's speech recognition scores on this examination 
was not the Maryland CNC list.  See 38 C.F.R. § 4.85 (2009).  
The examiner did state that the findings at that time were 
similar, bilaterally, to previous results that were obtained 
in August 2006.   

In August 2006 and January 2008, the audiological testing was 
not in compliance with 38 C.F.R. § 4.85.  As such, those 
reports are not adequate for rating purposes.  Significantly, 
the examiner otherwise explained that the results were stable 
and consistent over this time span.  This opinion is 
probative of whether or not there was fluctuation or 
progression of the disability at issue.   See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  Given this assessment 
of stability and continuity, the disability picture does not 
reflect that separate staged ratings are in order throughout 
the appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Further, the Board will utilize the results provided 
in the September 2006 and August 2007 examinations, as these 
reports are adequate for rating purposes.   

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85 (b).  The Board notes that the 
audio thresholds for these examinations do not meet the 
exceptional pattern of hearing impairment under 38 C.F.R. § 
4.86.  Therefore, the Veteran's audio threshold and speech 
recognition scores will be applied to Table VI and not Table 
VIA.

Applying the values of the September 2006 and August 2007 
examinations to the rating criteria results in a numeric 
designation of level VII in the right ear and level I in the 
left ear in 2006 and Level IV in the right ear and Level II 
in the left ear in 2007.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment as shown in 
each examination to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

The August 2007 VA examination is in compliance with the 
holdings of the Martinak case.  The examiner annotated a 
specific history from the Veteran regarding the onset of his 
hearing loss and his exposure to noise trauma.  The examiner 
also concluded that there was no functional impairment 
resulting from current symptoms.  

In conclusion, the evidence of record supports a 
noncompensable initial rating for the Veteran's bilateral 
hearing loss throughout the appeal period.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of 0 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV.  Increased rating - Tinnitus

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for tinnitus pursuant to 
Diagnostic Code 6260.  A 10 percent evaluation represents the 
maximum available benefit for tinnitus under Diagnostic Code 
6260.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).  
Accordingly, that Diagnostic Code cannot serve as a basis for 
a higher evaluation.  

To the extent that the Veteran's request for a rating in 
excess of 10 percent for tinnitus can be construed as a 
request for assignment of separate 10 percent evaluations for 
each ear, the Board calls attention to Smith v. Nicholson, 19 
Vet. App. 63 (2005).  In that case, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

Again, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2009).  There is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, or to otherwise award a 
rating in excess of 10 percent.  Therefore, the Veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of regarding VA's duties to provide 
notice and assistance to claimants have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

V.  Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran for his 
service-connected disabilities fit appropriately with the 
criteria found in the relevant diagnostic codes for the 
disabilities at issue.  The Veteran's symptoms of pain, 
weakness, and other functional impairment, as applicable, 
have been fully covered by the pertinent diagnostic criteria, 
and there are no unusual aspects of disability not 
contemplated by the diagnostic criteria.  The Veteran's 
various service-connected disabilities have not resulted in 
the need for extensive or recurrent hospitalization, and are 
not shown to interfere with employment in and of themselves.  

In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his service-connected 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected disabilities at issue.  For these 
reasons, referral for extraschedular consideration is not 
warranted.

VI.  Earlier effective date

The Veteran seeks an effective date prior to April 5, 2005, 
for the award of a 20 percent rating for his service-
connected residuals of a fracture of the left olecranon.  The 
effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(0) (2009).  However, 38 C.F.R. 
§ 3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, the Veteran's claim for an increased 
rating was received on April 5, 2005.  In determining whether 
or not an increase was factually ascertainable during the 
year prior to receipt of an increased rating claim, the Board 
will review the entirety of the evidence of record.  See 
Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding 
that for effective date purposes, the claim must be the 
application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  

In support of his claim, the Veteran does not contend he 
filed an unadjudicated increased rating claim prior to 
receipt of the April 2005 claim.  Rather, he has made non-
specific claims that he was entitled to a 30 percent or 
higher rating upon service separation in July 1970, and such 
a rating has been denied him by VA until recently; thus, an 
effective date is allegedly warranted.  The Board observes 
that the Veteran was initially granted service connection for 
residuals of a left olecranon fracture in September 1978, 
with an initial rating of 10 percent assigned.  He did not 
file a timely notice of disagreement regarding his initial 
rating determination, and that decision is final.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  The Veteran 
has not argued CUE in this decision.  Additionally, in the 
absence of a prior claim for an increased rating for this 
service-connected disability, the Board finds an effective 
date prior to April 5, 2005, for the award of a 20 percent 
rating is not warranted on this basis.  

The Board has also considered whether it was factually 
ascertainable that the Veteran's residuals of a left 
olecranon fracture had increased in severity in the year 
prior to April 5, 2005.  However, the record does not contain 
any medical evidence reflecting treatment for this disability 
within a year prior to that date.  By the Veteran's own 
admission within the examination reports discussed above, he 
did not actively seek treatment for his left elbow disability 
in recent years, using only over-the-counter medications to 
address his symptoms.  

The Board has also considered whether any evidence of record 
received after the September 1978 rating decision but prior 
to April 5, 2005, could serve as an informal claim in order 
to entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2009).  
However, after reviewing the record, the Board concludes that 
there are no testimonial documents submitted within the 
period in question indicating an intent to claim an increased 
rating for residuals of a left elbow fracture.  

The Board also acknowledges 38 C.F.R. § 3.157, which provides 
that, once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the 
disability is not compensable, then a report of examination 
or hospitalization will be accepted as an informal claim for 
benefits.  However, there are no treatment or examination 
reports of record concerning the left elbow preceding April 
5, 2005 which could be read as informal claims under 
38 C.F.R. § 3.157.  

Accordingly, an effective date prior to April 5, 2005, for 
the award of a 20 percent rating for residuals of a fracture 
of the left olecranon is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture of the left olecranon is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus is denied.  

An effective date prior to April 5, 2005, for the award of a 
20 percent disability rating for service-connected residuals 
of a fracture of the left olecranon is denied.  


REMAND

The Veteran seeks service connection for PTSD.  According to 
his service personnel records, the Veteran was briefly 
stationed at the naval air station at Cam Rahn Bay, Vietnam, 
in February 1970.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).  
According to a July 2007 written statement, the Veteran 
experienced mortar attacks during military service in 
Vietnam.  As yet, the Veteran's alleged stressor has not been 
verified by VA with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009). This duty includes obtaining pertinent service 
or other government-held records identified by the veteran or 
which would help substantiate his claim. 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009).

The Veteran has also perfected an appeal of the issue of 
entitlement to a higher combined rating for his service-
connected disabilities.  However, because this issue is 
inextricably intertwined with his claim for service 
connection for PTSD, it will be deferred pending resolution 
of the increased rating claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly USASCURR) and request 
verification of any enemy attacks at the 
Cam Rahn Bay naval air station in February 
1970.  If the JSRRC is unable to confirm 
any such attacks at that time, this fact 
must be noted for the record.  

2.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the Veteran should undergo a VA 
psychiatric examination to clarify whether 
he has PTSD related to documented 
stressors during service.  The RO/AMC must 
specify for the examiner the stressor or 
stressors which it has determined that the 
Veteran was exposed to in service and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the Veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the examiner for review in conjunction 
with the examination, together with a copy 
of this remand.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


